In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-17-00299-CR
     ___________________________

         TRAVIS BELL, Appellant

                      V.


          THE STATE OF TEXAS




On Appeal from County Criminal Court No. 10
            Tarrant County, Texas
          Trial Court No. 1478469


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      As part of a plea bargain, Travis Bell pleaded guilty to driving while intoxicated,

misdemeanor repetition, and the trial court sentenced him to 60 days in the Tarrant

County Jail. See Tex. Penal Code Ann. §§ 49.04(a), 49.09(a). On appeal, Bell attacks

the trial court’s order denying his motion to suppress.

      Bell presents three issues:

      (1) Was his first interaction with the police an encounter or a detention?

      (2) Was his later detention supported by reasonable suspicion?

      (3) Was his warrantless arrest for driving while intoxicated authorized
          under article 14.03(a)(1) of the code of criminal procedure?

      We answer Bell’s questions as follows:

      (1) the first interaction between the police and Bell was an encounter,

      (2) the police later had reasonable suspicion to detain Bell, and

      (3) article 14.01(b) of the criminal-procedure code authorized Bell’s
          warrantless arrest for public intoxication even though the officer
          arrested Bell for driving while intoxicated.

We will therefore affirm the trial court’s judgment.

                                       Evidence

      The parties stipulated that the arrest was without a warrant.

      Officer John Schram testified that he was working the night shift with his

patrol partner, Victor Rucker, on November 26, 2016, when he received a dispatch

around 2:30 a.m. to respond to an accident. On arriving at the scene, he saw a white


                                           2
sedan against the guardrail in the left lane and another vehicle, an SUV with its hazard

lights on, farther up the road.

       Schram acknowledged that he and Rucker were initially responding to a 911 call

and had not seen any offense. They pulled up behind the white sedan in their fully

marked police vehicle; its red-and-blue lights were on but not its siren. Defense

counsel questioned Schram about why he turned the lights on:

       Q. When your red and blues come on, is that typically what you use to
       detain somebody?

       A. The red and blues come on because it was an accident and his vehicle
       was in a lane of traffic. So for safety of the public, so no one runs into
       the rear of Mr. Bell or us or anybody else, that’s why we use the red and
       blues.

       Q. That’s also, to be fair, the red and blues are also used when you pull
       people over, right?

       A. They are.

Schram later added that when making an arrest, he used different lights:

       Q. Why, in your estimation, did you need [the red-and-blue lights] in this
       situation?

       A. Just for the accident, so to make sure that no one ran into Mr. Bell or
       his vehicle or anything like that. That’s why we only used the—the rear
       red and blues and not the front red and blues—

       Q. Was your—

       A. —like when we’re making an arrest.




                                           3
      After the officers pulled up behind Bell’s car, both Schram and Rucker, who

were uniformed, got out of the patrol car. Schram checked on Bell’s car while Rucker

checked on the SUV.

      Schram denied having approached Bell’s car with his gun drawn, denied

ordering Bell to the ground, and denied handcuffing Bell. But Schram acknowledged

that if Bell had tried to run away on foot, Bell could have been “on the hook for an

evading charge.”

      Schram encountered Bell outside the sedan’s driver’s side and asked for his

driver’s license and registration. Bell admitted to Schram that he was the car’s only

occupant and was also its driver. Medstar arrived and checked out the SUV’s

occupants, who did not require hospitalization; Bell declined medical treatment.

      Schram observed that Bell had watery eyes and slurred speech, swayed and was

unsteady when he walked, and smelled of alcohol. Bell told Schram that he was

coming from the Mule Bar and that he had drunk two beers. Schram then decided

that he needed to “investigate an offense.”

      To conduct a field-sobriety test at the accident scene would not have been safe,

so Schram and Rucker took Bell in their patrol car to the nearest mall parking lot. Bell

was not in handcuffs, and the officers did not tell him that he was under arrest.

      Once they were in the parking lot, Schram administered the usual horizontal-

gaze-nystagmus, the walk-and-turn, and the one-leg-stand tests. When performing the

HGN test, Bell showed six out of six clues; he presented four of eight clues on the

                                              4
walk-and-turn test and one of four on the one-leg-stand test. After Bell finished the

tests, Schram determined that he had probable cause to arrest Bell.

       Although Schram never saw Bell driving, Schram arrested him for driving while

intoxicated. At the hearing, Schram denied having any exigent circumstances requiring

the arrest.

                     Findings of Fact and Conclusions of Law

       The trial court denied Bell’s motion to suppress and made written factual

findings and legal conclusions. The trial court concluded that Schram’s and Bell’s

initial interaction was an encounter, not a detention; that after Schram encountered

Bell, saw Bell’s condition, and heard Bell admit that he had been drinking and driving,

Schram had reasonable suspicion to detain Bell for driving while intoxicated; and that

after Bell performed the field-sobriety tests, Schram had probable cause to arrest Bell

for driving while intoxicated. The trial court also concluded that Schram had the

authority to arrest Bell without a warrant.

                                   Bell’s Arguments

       Bell contends that the police detained him from the moment the officers

arrived because their red-and-blue lights were on and because Schram testified at the

suppression hearing that if Bell had tried to leave, he could have been charged with

evading detention or arrest. Bell also argues that Schram admitted not seeing an

offense committed and that without exigent circumstances—which Schram admitted



                                              5
did not exist—article 14.03(a)(1) of the criminal procedure code did not authorize

Schram to arrest him. See Tex. Code Crim. Proc. Ann. art. 14.03(a)(1).

                                  Standard of Review

      We apply a bifurcated standard of review to a trial court’s ruling on a motion to

suppress evidence. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007);

Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). We defer almost totally to

a trial court’s rulings on questions of historical fact and to a trial court’s applying the

law to the facts when the facts turn on evaluating credibility and demeanor; but when

credibility and demeanor play no factual role, we review the trial court’s rulings de

novo. Amador, 221 S.W.3d at 673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim.

App. 2005); Johnson v. State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002).

      At a suppression hearing, the trial court alone judges the witnesses’ credibility

and the weight to be given their testimony. State v. Rudd, 255 S.W.3d 293, 297 (Tex.

App.—Waco 2008, pet. ref’d) (citing Wiede v. State, 214 S.W.3d 17, 24–25 (Tex. Crim.

App. 2007)). Thus, the court may choose to believe all or only portions of a witness’s

testimony, disbelieving other portions. Id. (citing Garza v. State, 213 S.W.3d 338, 346

(Tex. Crim. App. 2007)). We do not disturb fact findings that the record supports Id.

And we view the evidence in the light most favorable to the court’s ruling. Id. at 297–

98 (citing State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006)). When, as here,

the trial court makes factual findings, we must determine whether the evidence

supports them. Id. at 298. We then review the trial court’s legal rulings de novo unless

                                            6
the court’s findings are also dispositive of the legal ruling. Id. Even if the trial court

gave the wrong reason for its ruling, we must uphold the ruling if it is both supported

by the record and correct under any applicable legal theory. State v. Stevens, 235 S.W.3d
736, 740 (Tex. Crim. App. 2007); Armendariz v. State, 123 S.W.3d 401, 404 (Tex. Crim.

App. 2003).

                                      Discussion

      Interactions between police officers and citizens fall into three possible

categories:

      •       encounters,

      •       investigative detentions, and

      •       arrests.

State v. Priddy, 321 S.W.3d 82, 86 (Tex. App.—Fort Worth 2010, pet. ref’d) (citing State

v. Perez, 85 S.W.3d 817, 819 (Tex. Crim. App. 2002); State v. Bryant, 161 S.W.3d 758,

761 (Tex. App.—Fort Worth 2005, no pet.)).

      An officer’s questioning witnesses while investigating an accident is generally a

consensual encounter. Rudd, 255 S.W.3d at 298 (citing State v. Stevenson, 958 S.W.2d
824, 829 (Tex. Crim. App. 1997); Stoutner v. State, 36 S.W.3d 716, 719–20 (Tex. App.—

Houston [1st Dist.] 2001, pet. ref’d); Harper v. State, 217 S.W.3d 672, 675 (Tex. App.—

Amarillo 2007, no pet)). The answers to the officer’s questions and the officer’s other

observations may then provide reasonable suspicion to believe that a driving-while-

intoxicated offense has occurred. Id. (citing Stevenson, 958 S.W.2d at 829; Stoutner, 36
7
S.W.3d at 719–20). If so, then the encounter “escalates to an investigatory detention

during which the officer conducts field sobriety tests.” Id. (citing Arthur v. State, 216
S.W.3d 50, 55 (Tex. App.—Fort Worth 2007, no pet.); Reynolds v. State, 163 S.W.3d
808, 810–11 (Tex. App.—Amarillo 2005), aff’d, 204 S.W.3d 386 (Tex. Crim. App.

2006); Stoutner, 36 S.W.3d at 719–20). The sobriety-testing results may then lead to

probable cause to arrest. Id. (citing Rodriguez v. State, 191 S.W.3d 428, 444–45 (Tex.

App.—Corpus Christi–Edinburg 2006, pet. ref’d)).

A. Schram and Bell initially engaged in an encounter.

      1. Applicable Law

      An encounter is a consensual interaction that a person may terminate at any

time, unlike an investigative detention or an arrest, either of which is a seizure for

Fourth Amendment purposes. Priddy, 321 S.W.3d at 86 (citing Gurrola v. State, 877
S.W.2d 300, 302–03 (Tex. Crim. App. 1994); Bryant, 161 S.W.3d at 761). As long as

the person remains free to ignore the officer’s questions and walk away, the encounter

is a consensual one that merits no further constitutional analysis. Id. (citing Johnson v.

State, 912 S.W.2d 227, 235 (Tex. Crim. App. 1995); State v. Woodard, 314 S.W.3d 86, 93

(Tex. App.—Fort Worth 2010), aff’d, 341 S.W.3d 404 (Tex. Crim. App. 2011)).

      Without probable cause or reasonable suspicion, law-enforcement officers may

approach individuals to ask questions or even to request a search. Id. at 87 (citing

Florida v. Royer, 460 U.S. 491, 497–98, 103 S. Ct. 1319, 1324 (1983) (plurality opinion);

State v. Velasquez, 994 S.W.2d 676, 678 (Tex. Crim. App. 1999); Woodard, 314 S.W.3d
8
at 93). Such encounters require no justification. Id. (citing United States v. Mendenhall,

446 U.S. 544, 553, 100 S. Ct. 1870, 1876 (1980) (plurality opinion); State v. Larue, 28
S.W.3d 549, 553 (Tex. Crim. App. 2000); Woodard, 314 S.W.3d at 93). Police officers

are as free as anyone else to approach someone on the street and ask for information.

Id. (citing State v. Garcia–Cantu, 253 S.W.3d 236, 243 (Tex. Crim. App. 2008); Woodard,
314 S.W.3d at 93). Such interactions may inconvenience or embarrass, but they do not

involve official coercion. Id. (citing Garcia–Cantu, 253 S.W.3d at 243; Woodard, 314
S.W.3d at 93). In contrast, a Fourth Amendment seizure occurs only when the

officer’s authority cannot be ignored, avoided, or ended. Id. (citing Garcia–Cantu, 253

S.W.3d at 243; Woodard, 314 S.W.3d at 93).

      Whether a police–citizen interaction is a consensual encounter depends on the

totality of the circumstances and on whether a reasonable person would feel free to

decline the officer’s requests or otherwise end the encounter. Id. (citing Woodard, 314
S.W.3d at 93; St. George v. State, 197 S.W.3d 806, 819 (Tex. App.—Fort Worth 2006),

aff’d, 237 S.W.3d 720 (Tex. Crim. App. 2007); State v. Murphy, No. 02-06-00267-CR,

2007 WL 2405120, at *2 (Tex. App.—Fort Worth Aug. 23, 2007, no pet.) (mem. op.,

not designated for publication)).

      Circumstances indicating that a police–citizen interaction is a seizure rather

than a consensual encounter include

              • the threatening presence of several officers,

              • the officer’s displaying a weapon,

                                            9
                • the officer’s physically touching the citizen,

                • the officer’s words or tone of voice indicating that the officer
                  might compel compliance with the officer’s requests,

                • flashing lights, or

                • blocking a suspect’s vehicle.

Id. (citing Mendenhall, 446 U.S. at 554, 100 S. Ct. at 1877; Woodard, 314 S.W.3d at 94).

But without this type of evidence, otherwise inoffensive conduct between the public

and a police officer cannot, as a matter of law, amount to a seizure of that person. Id.

(citing Mendenhall, 446 U.S. at 555, 100 S. Ct. at 1877; Woodard, 314 S.W.3d at 94).

         2. Application

         Bell emphasizes Schram’s statement that if Bell had run, Schram could have

arrested him for evading detention or arrest. Bell’s argument presupposes that for

Schram’s statement to have been true, Schram must necessarily have detained Bell

first.

         We disagree. Leaving the scene of a vehicular accident is potentially an offense.

See Tex. Transp. Code Ann. § 550.021. And flight is an action from which Schram (or

any other officer) could infer guilt. See Devoe v. State, 354 S.W.3d 457, 470 (Tex. Crim.

App. 2011). By making this statement at the suppression hearing, Schram was not

conceding that he had already detained Bell.

         Viewing the evidence in its totality in the light most favorable to the trial

court’s findings, Schram pulled in behind Bell’s vehicle—which was still in the left


                                             10
lane of traffic—to shield it from oncoming traffic, and Schram put on his patrol car’s

rear red-and-blue lights to alert oncoming traffic of both his and Bell’s presence in the

left lane. A reasonable person would have perceived Schram’s actions as safety

precautions and not as attempts to communicate to Bell that Schram wanted to detain

him. See Franks v. State, 241 S.W.3d 135, 142 (Tex. App.—Austin 2007, pet. ref’d)

(holding that when an officer turned on his patrol car’s overhead lights and pulled up

behind a parked car, the officer’s initial interaction with the parked car’s occupant was

an encounter because the patrol car did not prevent the parked car from leaving by

simply pulling forward and because the officer used the overhead lights to illuminate

an otherwise dark area); see also Hudson v. State, 247 S.W.3d 780, 785 (Tex. App.—

Amarillo 2008, no pet.) (holding that initial interaction was a detention when the

officer testified that turning on his patrol-car lights communicated that he wanted a

person to stop and because no other explanation factually justified the officer’s

turning on his patrol-car lights); State v. Carter, No. 02-04-00063-CR, 2005 WL
2699219, at *2 (Tex. App.—Fort Worth Oct. 20, 2005, pet. ref’d) (mem. op., not

designated for publication) (holding that the officer’s activating his patrol car’s

overhead lights after the defendant started to drive away made the interaction a

detention). And a reasonable person would have similarly perceived Schram’s efforts

to find out who Bell was, whether Bell was the driver or an occupant of the car, and

whether Bell needed medical attention as parts of a consensual encounter. We hold

that both the facts and the law support the trial court’s conclusion that Schram and

                                           11
Bell’s initial interaction was a consensual encounter. See Priddy, 321 S.W.3d at 86–87;

Rudd, 255 S.W.3d at 297–98.

       We overrule Bell’s first issue.

B. After Bell admitted drinking and driving and after Schram saw Bell’s
   physical condition, Schram had reasonable suspicion to detain Bell.

       1. Applicable Law

       A detention, as distinguished from an arrest, may be justified on less than

probable cause if a person is reasonably suspected of criminal activity based on

specific, articulable facts. Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 1880 (1968);

Carmouche v. State, 10 S.W.3d 323, 328 (Tex. Crim. App. 2000). An officer conducts a

lawful temporary detention when he reasonably suspects that an individual is violating

the law. Crain v. State, 315 S.W.3d 43, 52 (Tex. Crim. App. 2010); Ford v. State, 158
S.W.3d 488, 492 (Tex. Crim. App. 2005). Reasonable suspicion exists when, based on

the totality of the circumstances, the officer has specific, articulable facts that, when

combined with rational inferences from those facts, would lead the officer to

reasonably conclude that a particular person is, has been, or soon will be engaged in

criminal activity. Ford, 158 S.W.3d at 492. This is an objective standard that disregards

the detaining officer’s subjective intent and looks solely to whether the officer has an

objective basis for the stop. Id.

       2. Application

       Bell told Schram that he was his car’s only occupant and its driver, that he was

coming from a bar, and that he had been drinking. In addition to what Bell told him,
                                           12
Schram saw that Bell had watery eyes and slurred his speech. Finally, Bell swayed,

walked unsteadily, and smelled of alcohol. We hold that the facts and the law support

the trial court’s conclusion that Schram had a reasonable suspicion that Bell had been

driving while intoxicated. See Rudd, 255 S.W.3d at 297–98.

       We overrule Bell’s second issue.

C. After Bell failed the field-sobriety tests, Schram had probable cause to arrest
   him for public intoxication.

       1. Applicable Law

       Under the Fourth Amendment, a warrantless arrest is unreasonable per se

unless it fits into one of a “few specifically established and well[-]delineated

exceptions.” Minnesota v. Dickerson, 508 U.S. 366, 372, 113 S. Ct. 2130, 2135 (1993);

Torres v. State, 182 S.W.3d 899, 901 (Tex. Crim. App. 2005). A police officer may arrest

an individual without a warrant only if probable cause exists and if the arrest falls

within one of the exceptions set out in the code of criminal procedure. Torres, 182
S.W.3d at 901; see Tex. Code Crim. Proc. Ann. arts. 14.01–.06.

       To have probable cause for a warrantless arrest, an officer must reasonably

believe—based on facts and circumstances within the officer’s personal knowledge or

of which the officer has reasonably trustworthy information—that a person has

committed an offense. Torres, 182 S.W.3d at 901–02. The officer must base probable

cause on specific, articulable facts rather than the officer’s mere opinion. Id. at 902.

We use the “totality of the circumstances” test to determine whether probable cause

existed for a warrantless arrest. Id.
                                          13
       Schram did not see Bell driving while intoxicated, so Schram could not arrest

Bell for that offense under article 14.01(b) of the criminal-procedure code, which

requires that the officer personally witness the offense or that the offender commit

the offense in the officer’s presence. Tex. Code Crim. Proc. Ann. art. 14.01(b).1 Even

though Schram had not seen the driving-while-intoxicated offense and was not

present when it occurred, he potentially could have arrested Bell without a warrant

under article 14.03(a)(1) if exigent circumstances existed. See id. art. 14.03(a)(1)2; Swain

v. State, 181 S.W.3d 359, 366 (Tex. Crim. App. 2005) (requiring exigent

circumstances).

       2. Background

               a. The trial court cites article 14.03(a)(1).

       The trial court concluded that Schram had properly arrested Bell without a

warrant for driving while intoxicated under article 14.03(a)(1), despite Schram’s


       Article 14.01(b) provides, “A peace officer may arrest an offender without a
       1

warrant for any offense committed in his presence or within his view.” Tex. Code
Crim. Proc. Ann. art. 14.01(b).
       2
        Article 14.03(a)(1) provides,

       (a) Any peace officer may arrest, without warrant:

       (1) persons found in suspicious places and under circumstances which
       reasonably show that such persons have been guilty of some felony, violation
       of Title 9, Chapter 42, Penal Code, breach of the peace, or offense under
       Section 49.02, Penal Code, or threaten, or are about to commit some offense
       against the laws . . . .

Id. art. 14.03(a)(1).

                                            14
testimony that he did not have the required exigent circumstances when arresting Bell.

See Swain, 181 S.W.3d at 366. On appeal, Bell leverages this testimony to argue that his

arrest was improper under article 14.03(a)(1).

             b. We abate the appeal for additional findings and conclusions.

      Because the trial court’s findings of facts and conclusions of law did not

address exigent circumstances, we abated the appeal for the trial court to make

additional findings and conclusions. See Bell v. State, No. 02-17-00299-CR, 2019 WL
3024481, at *3–4 (Tex. App.—Fort Worth July 11, 2019, order) (mem. op., not

designated for publication).

             c. The trial court files supplemental findings and conclusions.

      We now have the trial court’s supplemental findings and conclusions. In its

supplement, the trial court found that Schram arrested Bell after Bell failed the

standard field-sobriety tests, that Schram “repeatedly testified he had public safety

concerns during the incident,” and that “those [public safety] concerns existed.”

Regarding exigent circumstances, the trial court found that Schram had

misunderstood the word “exigent,” and the trial court concluded that exigent

circumstances nevertheless existed when Officer Schram arrested Bell.

      The trial court made one other legal conclusion of note: “Under the factual

findings set forth in this Court’s original and supplemental findings of fact, Defendant

Travis Bell committed the offense of public intoxication in front of the Fort Worth

Police Department arresting officer.”

                                           15
   3. Application

      If the arrest was proper on a basis other than article 14.03(a)(1), we need not

address the exigent-circumstances question. For example, if Schram saw Bell commit

another offense—such as public intoxication—exigent circumstances would not have

been necessary. See Tex. Code Crim. Proc. Ann. art. 14.01(b). But because Schram

testified that he had arrested Bell for driving while intoxicated, can we rely on article

14.01(b) and public intoxication to determine whether the arrest was proper? We

conclude that we can.

      “Public intoxication” applies to a person who appears in a public place while

intoxicated to the degree that the person may endanger himself or another. See Tex.

Penal Code Ann. § 49.02(a). Whenever an intoxicated person is in an officer’s

presence and there is probable cause to make a public-intoxication arrest, the officer

may do so without a warrant, even though a warrantless arrest of that person for the

offense of driving while intoxicated might be unlawful. Jones v. State, 949 S.W.2d 509,

515 (Tex. App.—Fort Worth 1997, no pet.) (citing Reynolds v. State, 902 S.W.2d 558,

559–60 (Tex. App.—Houston [1st Dist.] 1995, pet. ref’d)); Collins v. State, 795 S.W.2d
777, 779 n.4 (Tex. App.—Austin 1990, no pet.).

      When sufficient evidence supports a probable-cause finding to arrest someone

for the offense of public intoxication committed in the officer’s presence, the arrest is

not invalid merely because the officer labels the offense “driving while intoxicated.”

Jones, 949 S.W.2d at 515–16. When the crime for which a person is arrested (such as

                                           16
driving while intoxicated) is closely related to a crime that there was probable cause to

believe the person had committed (such as public intoxication in and around a motor

vehicle), the arrest is valid provided there is no proof of sham or fraud. Id. at 516

(citing Warrick v. State, 634 S.W.2d 707, 709 (Tex. Crim. App. [Panel Op.] 1982);

Fletcher v. State, 298 S.W.2d 581, 582 (Tex. Crim. App. 1957); Reynolds, 902 S.W.2d at

560).

        An officer’s subjective conclusions about whether the defendant’s intoxication

presented a danger to himself or others are not determinative. Id. (citing Collins, 795

S.W.2d at 779 n.4). We must independently and objectively review the record’s facts

about the defendant’s intoxication at the time the officer arrested him. Id. The test for

whether probable cause existed for a public-intoxication arrest is whether the officer’s

knowledge at the time of the arrest would warrant a prudent person’s belief that an

intoxicated suspect was a danger to himself or others. Id.

        The facts before us show that Bell had admitted drinking and driving, had

already been in a car accident involving another vehicle that resulted in a Medstar

response to check the other vehicle’s occupants for injuries, and had failed sobriety

tests. Under these circumstances, Bell’s driving home was not an option, and walking

home—even assuming he lived nearby—was potentially dangerous: it was the middle

of the night, and Bell swayed and walked unsteadily. See Balli v. State, 530 S.W.2d 123,

126 (Tex. Crim. App. 1975) (“The evidence reflects that appellant in a state of

intoxication was walking in the middle of a public street in the city of Plainview after

                                           17
dark, although at the moment the street was vacant. This evidence was sufficient to

show [public intoxication].”), overruled on other grounds by Chudleigh v. State, 540 S.W.2d
314, 319 (Tex. Crim. App. 1976). “Inasmuch as an essential element of the offense is

that appellant may endanger himself or others, a potential danger, which need not be

immediate nor apparent to the arresting officer, . . . is sufficient to show the element.”

Peddicord v. State, 942 S.W.2d 100, 109–10 (Tex. App.—Amarillo 1997, no pet.) (citing

Dickey v. State, 552 S.W.2d 467, 468 (Tex. Crim. App. 1977)). Viewing the evidence in

the light most favorable to the trial court’s ruling, we hold that Bell—in his

intoxicated state—was a danger to himself and others and thus that the warrantless

arrest was valid. See id. at 515–16; Kelley v. State, No. 02-06-00339-CR, 2008 WL
110517, at *2–3 (Tex. App.—Fort Worth June 11, 2008, pet. ref’d) (mem. op., not

designated for publication); Cervas v. State, No. 02-04-00463-CR, 2005 WL 794384, at

*2 (Tex. App.—Fort Worth Apr. 7, 2005, no pet.) (mem. op., not designated for

publication); Reynolds, 902 S.W.2d at 559–60; see also Stevens, 235 S.W.3d at 740;

Armendariz, 123 S.W.3d at 404.

      We overrule Bell’s third issue.

                                        Conclusion

      Having overruled Bell’s three issues, we affirm the trial court’s judgment.



                                                        /s/ Elizabeth Kerr
                                                        Elizabeth Kerr
                                                        Justice

                                            18
Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 26, 2019




                             19